Citation Nr: 1207946	
Decision Date: 03/01/12    Archive Date: 03/16/12

DOCKET NO.  04-07 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for rheumatoid arthritis, to include as due to Agent Orange exposure.  

2.  Entitlement to service connection for bilateral foot fungus/onychomycosis, to include as due to Agent Orange exposure.  

3.  Entitlement to service connection for bilateral pes planus.  


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, Inc.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to July 1969.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from March 2003 and May 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  The March 2003 rating decision denied a petition to reopen the previously denied claim of entitlement to service connection for bilateral pes planus, and the May 2009 rating decision denied the petitions to reopen the previously denied claims of service connection for rheumatoid arthritis and bilateral foot fungus/onychomycosis.

The Veteran presented oral testimony in support of his bilateral pes planus claim before a Decision Review Officer (DRO) sitting at the RO in July 2004.  A transcript of that hearing has been associated with the Veteran's VA claims file.  

In an October 2006 decision, the Board declined to reopen the claim of entitlement to service connection for bilateral pes planus.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a January 2009 Memorandum Decision, the Court vacated the October 2006 Board decision, and remanded the case to the Board for further proceedings consistent with its findings noted therein.  Pursuant to the Court's January 2009 Decision, the Board remanded the Veteran's pes planus claim in June 2009 to provide adequate notification, which was subsequently done in a September 2009 letter from the RO in Nashville, Tennessee.  Thus, there is compliance with the Board's June 2009 remand instructions.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (noting that a remand is not required under Stegall v. West, 11 Vet. App. 268 (1998) where the Board's remand instructions were substantially complied with).  The Veteran's pes planus claim was returned to the Board.  

In May 2010, the Board remanded the Veteran's pes planus case to afford the Veteran a hearing before a Veterans Law Judge at his local VA office.  A Travel Board hearing was held on September 2, 2010, in St. Louis, Missouri, before the undersigned, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2), and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.  The Board's May 2010 remand directives have been substantially complied with, and the Veteran's pes planus claim was returned to the Board.  See Dyment and Stegall, both supra.

In October 2010, the Board reopened the Veteran's three previously denied claims for service connection and remanded them for further evidentiary development.  The Board's October 2010 remand instructions and subsequent actions of the VA Appeals Management Center (AMC) will be further discussed below.  The Veteran's claims have been returned to the Board.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, another remand is required concerning the Veteran's claims.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the claims so that the Veteran is afforded every possible consideration.

In the October 2010 remand, the Board instructed that the RO/AMC to obtain any outstanding VA treatment records from the VA Medical Center (VAMC) in St. Louis, Missouri, and thereafter afford the Veteran a VA examination to determine that nature and etiologies of his alleged pes planus, rheumatoid arthritis and bilateral foot fungus/onychomycosis.  In pertinent part, the October 2010 Board remand instructed that "[T]he claims file, including a copy of this remand, should be made available to the examiner for review in conjunction with the examination."  See the October 2010 Board remand at page 11.  After a thorough review of the Veteran's VA claims file, the VA examiner was instructed to provide an opinion concerning "[W]hether the Veteran has bilateral foot fungus/onychomycosis that is related to his military service, including whether his onychomycosis is proximately due to or proximately aggravated by rheumatoid arthritis, or whether it is due to Agent Orange exposure."  See the October 2010 Board remand at page 12.  

A November 2010 computer printout reflects that the AMC scheduled two VA examinations for the Veteran (joints and feet), and the Board's October 2010 remand instructions were reiterated verbatim.  

On December 9, 2010, the Veteran was afforded a VA examination in connection for his bilateral foot fungus/onychomycosis claim.  This VA examination report reflects that the examiner, a VA dermatologist, noted that the Veteran's VA claims file was unavailable for review.  After an interview with and physical examination of the Veteran, the VA examiner opined that the Veteran did not have onychomycosis, stating that the Veteran's toe nails were long and curved due to the Veteran's inability to cut them regularly.  See the December 2010 VA feet examination report.  

On December 17, 2010, the Veteran was afforded a VA examination in connection with all of his claims.  This VA examination report reflects that the examiner, a VA physician in the rheumatology department, noted that the Veteran's VA claims file was available for review.  After a review of the Veteran's VA claims file and an interview with and physical examination of the Veteran, the VA examiner provided the requested opinions concerning the Veteran's bilateral pes planus and rheumatoid arthritis claims.  Concerning the Veteran's foot fungus/onychomycosis claim, the VA examiner stated that he could not comment on whether the Veteran has a foot fungus or onychomycosis because he was "not specialized in skin conditions of the feet."  However, the VA examiner opined that "there is no evidence that [the Veteran's] onychomycosis was proximately due to or aggravated by rheumatoid arthritis."  See the December 2010 VA joints examination report.  

The Board concludes that the December 2010 VA examinations are inadequate for the purposes of this decision.  As noted above, the VA skin examination report reflects that the Veteran's VA claims file was unavailable for review by the examiner.  In the present case, the Board finds the absence of the Veteran's VA claims file to be crucial, because there are multiple private treatment records which provide a diagnosis of onychomycosis.  See e.g. private treatment records from R.R.M., D.P.M., dated in October 2008 and December 2010.  Had the Veteran's VA claims file been afforded to the VA skin examiner for review, he could have provided an opinion as to whether such a condition has a tendency to resolve and reoccur frequently.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (holding that, in order to be adequate, an examination must include consideration of the Veteran's prior medical history).  Furthermore, the December 2010 private treatment record from R.R.M., D.P.M., reflects that the Veteran was diagnosed with onychomycosis less than two weeks after such a diagnosis was specifically ruled out by the VA skin examiner on December 9, 2010.  The Court has held that the requirement that there be a current disability is satisfied when the disability is shown at the time of the claim or during the pendency of the claim, even though the disability subsequently resolves.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

A January 2011 printout from the AMC reflects that the Veteran was scheduled for two more examinations (feet and joints); however, there is no indication in the Veteran's VA claims file or Virtual VA file that these examinations were performed.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Since the Veteran's VA claims file was not provided to the December 2010 VA skin examiner, the Board's October 2010 remand instructions have not been substantially complied with, and the December 2010 VA skin examination is not adequate for the purposes of deciding the Veteran's claim.  See Stegall, supra.  

Also, the Board observes that the Veteran has been in receipt of benefits from the Social Security Administration (SSA) since August 1987.  See an undated letter from SSA received at the RO in June 2004, SSA Inquiry printouts dated in July 2004 and January 2005 and a January 2011 SHARE print screen in the Veteran's Virtual VA file.  The Board notes that neither the SSA decision, nor the records upon which that decision was based are associated with the claims file.  Under 38 U.S.C.A. § 5107(a), VA's duty to assist specifically includes requesting information from other Federal departments or agencies.  The Board concludes that the RO/AMC should attempt to obtain a copy of the favorable SSA decision and any medical records upon which that decision was based.  See generally Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  

Further, the October 2010 Board remand instructed that the RO/AMC should "[O]btain and associate with the record all of the Veteran's treatment records from the St. Louis VAMC dated since February 2009."  See the October 2010 Board remand at page 11.  However, these records were not printed and associated with the Veteran's VA claims file; rather, they were electronically associated with the Veteran's Virtual VA file.  Since these records must be reviewed by the VA examiner in connection with the new examinations, the Board concludes that these records should be printed by the RO/AMC and associated with the Veteran's VA claims file so that they may be reviewed by the VA examiner.  

Finally, the Veteran should be requested to identify any instance(s) of private treatment relating to his claims, and after the Veteran provides an appropriate release for these records, they should also be obtained and associated with the Veteran's VA claims file.  38 U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. 
§ 3.159(c)(1) (2011); see also Loving v. Nicholson, 19 Vet. App. 96, 102 (2005) (noting that the Secretary has a duty to assist in obtaining relevant and adequately identified records).  

Therefore, in order to give the Veteran every consideration with respect to the present appeal and to ensure due process, it is the Board's opinion that further development of the case is necessary. 

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC should obtain and associate with the claims file any decision concerning disability benefits from the Social Security Administration (SSA), to include the medical records on which that decision was based.  If the search for such records has negative results, the claims file must be properly documented as to the unavailability of these records.  

2.  The RO/AMC should print out any and all VA treatment records from the VAMC in St. Louis, Missouri, dated from February 2009 to the present and associate them with the Veteran's VA claims file.  

3.  The RO/AMC should contact the Veteran and request that he identify any instance(s) of treatment relating to his pes planus, rheumatoid arthritis and/or foot fungus/onychomycosis.  After the Veteran completes an appropriate release, VA should attempt to obtain any records identified by the Veteran and associate them with his VA claims file.  

If the RO/AMC is unable to secure these records, it must notify the Veteran and (a) identify the specific records it is unable to obtain; (b) briefly explain the efforts that it made to obtain those records; (c) describe any further action to be taken with respect to the claims; and (d) notify the Veteran that he is ultimately responsible for providing the evidence.  38 U.S.C.A. § 5103A(b)(2) (West 2002); 38 C.F.R. § 3.159(e)(1) (2011).  

4.  After completion of the above development, The RO/AMC should schedule the Veteran for an appropriate VA examination pertaining to his rheumatoid arthritis, bilateral foot fungus/onychomycosis, and bilateral pes planus claims.  The claims file, including a copy of this remand, should be made available to the examiner for review in conjunction with the examination.  The examiner should specifically identify that he or she has reviewed the claims file and medical records.  

The examiner is requested to, among other things, obtain a detailed history of the Veteran's symptoms as observed by him and others since service, and review the record.  Any and all testing deemed appropriate by the VA examiner should be performed.  Specifically, the VA examiner must perform a fungus culture and a potassium hydroxide preparation (KOH test) on each of the Veteran's feet.  The examiner should then provide the following opinions:

a)  Is the Veteran's rheumatoid arthritis related to his military service, including whether any in-service pain complaints were symptoms of the later diagnosed rheumatoid arthritis, or whether rheumatoid arthritis is due to Agent Orange exposure?

b)  Is the Veteran's preexisting bilateral pes planus was aggravated (permanently increased in severity) beyond the natural progression by his military service; or whether any increase in symptomatology was not a permanent increase in severity but was in fact the early symptomatology of rheumatoid arthritis?

c)  Does the Veteran currently have a bilateral foot fungus, to include onychomycosis?

d)  If the Veteran currently has a bilateral foot fungus, to include onychomycosis, is such related to his military service, including whether his foot fungus/onychomycosis is proximately due to or proximately aggravated by rheumatoid arthritis, or whether it is due to Agent Orange exposure.

If rheumatoid arthritis aggravated (i.e., permanently worsened) the foot fungus/onychomycosis, the examiner should identify the percentage of disability which is attributable to the aggravation, if possible.  

e)  If the Veteran does NOT currently have a bilateral foot fungus, to include onychomycosis, is it possible that such a condition resolved and reoccurred as reflected in the Veteran's private treatment records from R.M.M., D.P.M., and the December 2010 VA skin examination report?  

f)  If the examiner finds that the Veteran had any instance of foot fungus/onychomycosis at any time during the pendency of the appeal, was such related to his military service, including whether his foot fungus/onychomycosis is proximately due to or proximately aggravated by rheumatoid arthritis, or whether it is due to Agent Orange exposure.

If rheumatoid arthritis aggravated (i.e., permanently worsened) the foot fungus/onychomycosis, the examiner should identify the percentage of disability which is attributable to the aggravation, if possible.  

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "unlikely" (meaning that there is a less than 50% likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  A complete rationale should be provided for all opinions expressed.

5.  The RO/AMC must ensure that the examination report complies with this remand and answers the questions presented in the examination request.  If any report is insufficient, it should be returned to the examiner for necessary corrective action, as appropriate.

6.  The RO/AMC should notify the Veteran that it is his responsibility to report for any VA examination scheduled, and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause shall include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.  Copies of all documentation notifying the Veteran of any scheduled VA examination must be placed in the Veteran's claims file.

7.  After undertaking any other development deemed appropriate, readjudicate the service connection claims in light of all information or evidence received.  If any benefit sought is not granted to the fullest extent, the Veteran and his representative should be furnished with a supplemental statement of the case (SSOC) and afforded an opportunity to respond before the record is returned to the Board for further review.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


